Citation Nr: 1147163	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  04-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the above claim. 

In May 2005, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002). 

Following the Board's promulgation of a February 2006 decision denying the claim on appeal, the Veteran timely appealed, and pursuant to a Memorandum Decision in July 2008, the United States Court of Appeals for Veteran's Claims (Court) vacated the decision and remanded the matter for further adjudication. 

In June 2009, the Board remanded this case to the RO to makes efforts to corroborate the Veteran's claimed stressors, provide any necessary VA examination, and obtain recent VA treatment records.  The directives of the Board remand were substantially complied with.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD that was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection 

The Veteran contends that he has PTSD as a result of stressors during his service in Vietnam.  He asserts that during 1967, while attached to the 21st Aviation Company, 269th Combat Aviation Battalion, over the period of June to August 1967, and/or the 54th Aviation Company, over the period of August to December 1967, his unit was subjected to enemy rocket attack at Vung Tau, Vietnam.  The Veteran also contends that during this period, he witnessed the crash of an aircraft he identified as the "Seminole," and a second aircraft he identified as one of the "Otters," which involved a number of casualties, including a friend of the Veteran named Tom.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran's service personnel records indicate that he served in Vietnam from June 1967 to August 1968, that his military occupation specialty was airplane mechanic, and that he served with aviation units while in Vietnam.  The service treatment records are negative for any findings of mental health impairment or treatment.  The August 1968 separation examination shows a normal psychiatric evaluation.  The Veteran also denied any history of depression or excessive worry, frequent or terrifying nightmares, or attempted suicide.

In response to VA's inquiry, the National Archives and Records Administration corroborated the Veteran's stressor of an U-1A Otter flight plane crash on November 22, 1967 at Vung Tau and the death of a person named, Thomas on that date due to an air-loss/crash on land in Bien Hoa Province.  Therefore, the record establishes credible supporting evidence that some of the Veteran's claimed in-service stressors occurred.  

The determinative issue becomes whether the Veteran has a diagnosis of PTSD related to the corroborated stressors.  38 C.F.R. § 3.304(f) .

VA progress notes dated from June 2001 to January 2004 show a diagnosis of generalized anxiety disorder.  VA progress notes specifically show in August 2001 and July 2002 that although the Veteran did have some symptoms upon returning from Vietnam for several years, the Veteran denied participation in combat, and he denied any symptoms of PTSD, to include hypervigilance, nightmares, anger, irritability, mood swings, isolating himself, and intrusive thoughts.  A VA nurse practitioner provided the first PTSD diagnosis in January 2004, only after the Veteran essentially asserted that he had previously been untruthful about his service in Vietnam because he was afraid of government recrimination from the Clinton Administration.  Specifically, a January 2004 note states, "He stated he has not been entirely honest with me in that he has never talked about PTSD and his tour of duty in Vietnam, [he] says he was afraid to say anything because 'during the Clinton years they were keeping a list of combat vets and thinking of taking their guns away, I have always enjoyed hunting and I did not want to be labeled as a nut case Vietnam vet.'"  

VA treatment records dated from January 2004 to October 2008 continue to note findings of PTSD.  A September 2005 treatment record notes that the Veteran apparently had been having PTSD symptoms for 30 years.  The Veteran also underwent treatment at the Vet Center from 2004 to 2006 and a psychologist at the Vet Center in December 2004 stated that the Veteran had "symptoms consistent with PTSD."

On an October 2004 VA PTSD examination report, the physician ruled out PTSD, and assigned Axis I diagnoses of dysthymia, and alcohol abuse "in remission by self-report."  Specifically, the physician stated, "I do not feel that the veteran suffers from a post-traumatic stress disorder.  What is more prominent in his history and symptomatology are a lot of characterologic conflicts around issues of trust and self-esteem.  I see him as having a personality disorder with narcissistic and paranoid features."  The Axis V diagnosis further notes, "Unfortunately, his perception of himself as being entitled to benefits for PTSD sets him up for severe narcissistic injury with accompanying feelings of rage when this request is denied." 

VA primary care notes dated in December 2008 and July 2009 show Axis I diagnoses of dysthymic disorder, alcohol abuse, and rule-out diagnoses of PTSD.

The Veteran's brother submitted a statement that the Veteran had not been the same since returning from Vietnam.  He noted that the Veteran's first marriage failed not long after he returned from Vietnam and that the Veteran's nerves were always on end, he was unable to sleep for long periods of times, and also had very little patience.  He would watch over his shoulder in constant fear of being hurt or killed.  The Veteran also told him that he had horrible dreams and that the war was constantly on his mind.  The Veteran's daughter also submitted a statement that she had witnessed behavior from her father, including angry outbursts, over the years that she attributed to PTSD.

After the Veteran's stressors were confirmed by the National Archives and Records Administration, the Veteran was scheduled for a VA examination in April 2011 to determine if he had a diagnosis of PTSD related to the confirmed stressors.  It was noted that the Veteran had been treated for anxiety, PTSD, and depression since 2001.  The Veteran recalled stressful incidents during his military service in Vietnam including the base that he worked on being subject to rocket attacks; and occasionally going out on flights and evacuating American servicemen who had been killed or wounded in combat.  He also had to frequently clean planes that had been used to transport dead or wounded servicemen.  With respect to symptoms he attributed to PTSD the Veteran reported that the most debilitating symptoms he experienced were nightmares and intrusive thoughts, which hindered his ability to remain linear in his thought-process, and excessive sweating at night due to nightmares.  He was quick to react to a perceived threat in a manner that would limit his employment opportunities and development of relationships, as he appeared hypomanic and hyperaware of his environment.  He also reported feeling overwhelmed by crowds.  The examiner found that the psychometric scores were consisted with a diagnosis of PTSD.  The examiner also found that the Veteran met the DSM-IV stressor criterion for PTSD.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD related to his reported in-service stressors.  In making this determination, the Board notes that the Veteran is competent to report that he witnessed two plane crashes including one that killed one of his friends in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he witnessed the crash of an aircraft he identified as the "Seminole," and a second aircraft he identified as one of the "Otters," which involved a number of casualties, including a friend of the Veteran named Tom; and that he has experienced a continuity of symptomatology since service.  Although the Veteran apparently resisted admitting to his Vietnam service and PTSD symptoms prior to 2004, he indicated that he was afraid that he would have to lose his rights to carry a gun.  The Veteran's records are internally consistent, as evidenced by his VA treatment records and Vet Center records, his statements, and testimony.  Further, the Board finds that it is facially plausible that the stressors described by the Veteran resulted in his resultant PTSD.  Additionally, the statements from the Veteran's brother and daughter support the presence of PTSD symptomatology after service including soon after his return from Vietnam.  As such, the Board finds that the Veteran's and his family's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Furthermore, the National Archives and Records Administration has confirmed the stressors described by the Veteran including the plane crash and resultant death of and individual named Thomas on November 22, 1967.

Finally, the Board finds it significant that, in April 2011, a VA psychologist diagnosed the Veteran with PTSD related, in part, to his reported stressors of being exposed to killed or wounded servicemen.  While the specific plane crash incident and death of his friend were not mentioned, the Board finds that his stressor of being exposed to wounded and killed servicemen is broad enough to encompass the reported plane crash and death of his friend that he reportedly witnessed in November 1967.  Moreover, the record shows findings of PTSD since at least 2004 and the Veteran has never reported any other trauma other than that experienced in Vietnam.  With respect to the findings on VA examination in October 2004 and VA progress notes in 2008 and 2009 that the Veteran did not have PTSD, these findings were not based on any of the Veteran's corroborated stressors.  Although the October 2004 VA examination report cites to the same stressors reported on examination in April 2011, the National Archives and Records Administration had not yet indicated that the records confirmed the plane crash and resultant death of the Veteran's friend in November 1967.  Thus, the probative value of the opinions in 2004, 2008, and 2009 is diminished.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of that stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


